IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 124 WM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 SELF STRAWDER,                                :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus, which

Petitioner restyled Petition for Writ of Coram Nobis, is DENIED.